DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
This action is in response to the amendment dated 3/14/2022 that has been entered with the request for continued examination dated 4/19/2022.  Claim 1 is currently amended.  No claims have been newly added.  Claims 9 and 14 have been canceled.  Presently, claims 1-8 and 10-13 are pending in the claim listing dated 9/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 35 U.S.C. 112 Rejections section on page 5 of the response filed 3/14/2022, with respect to the rejection of claim 9 under 35 U.S.C. 112(b) as provided in the Office action dated 1/13/2022 have been fully considered and are persuasive.  It is considered that the cancellation of claim 9 overcomes the rejection of 9 under 35 U.S.C. 112(b) as provided in the Office action dated 1/13/2022 has been withdrawn. 

Applicant’s arguments, see the Art Rejections section on pages 6-9 of the response filed 3/14/2022, with respect to the rejections of claims 1, 2, 4-7, 9-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2012050403), claim 3 under 35 U.S.C. 103 as being unpatentable over Lee in view of Dziubasik et al. (US 9091472) and claims 8 and 13 under 35 U.S.C. 103 as being unpatentable over Lee in view of Brown (GB 883459) as provided in the Office action dated 1/13/2022 have been fully considered and are persuasive.  It is considered that the amendments to the claims dated 3/14/2022 that have been entered with the submission of the request for continued examination dated 4/29/2022 overcomes the art rejections as provided in the Office action dated 1/13/2022.  The rejections of claims 1, 2, 4-7, 9-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2012050403), claim 3 under 35 U.S.C. 103 as being unpatentable over Lee in view of Dziubasik et al. (US 9091472) and claims 8 and 13 under 35 U.S.C. 103 as being unpatentable over Lee in view of Brown (GB 883459) as provided in the Office action dated 1/13/2022 have been withdrawn. 



Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a flow channel assembly of a fluid micro-injection device comprising a nozzle mounting plate disposed under the fluid seat and provided with a through hole, a nozzle disposed on the nozzle mounting plate, a movable element of the fluid micro-injection device movably passing through the fluid chamber and the through hole to open or close the nozzle and a nozzle platen disposed entirely under the nozzle mounting plate and connected with the nozzle mounting plate to fix the nozzle in combination with the other limitations of the claim.
Claims 2-8 and 10-13 depend from claim 1, either directly or indirectly, and, therefore, claims 2-8 and 10-13 contain the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saunders (US 4131236), Tyler (US 3993247), MacIndoe (US 20160325294), Lanier (US 20150114999), Riney (US 20070102539) and Haruch (US 20050284957) discloses various nozzle assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753